UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4504


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SULTANA SIDDIQUI, a/k/a Sultana Ahmad,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cr-00243-TDC-1)


Submitted: April 28, 2017                                         Decided: May 9, 2017


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kira Anne West, LAW OFFICE OF KIRA ANNE WEST, Washington, D.C., for
Appellant. Ray Daniel McKenzie, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sultana Siddiqui appeals her conviction and 24-month sentence after pleading guilty

to conspiracy to commit mail fraud and wire fraud, in violation of 18 U.S.C. § 1349 (2012).

Siddiqui’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal but questioning whether Siddiqui

should have received a two-level Sentencing Guidelines offense level reduction for being

a minor participant in the criminal activity. Siddiqui has filed a pro se brief raising the

same issue and further arguing that the district court failed to consider mitigating

circumstances at sentencing, that her loss and restitution amounts are too high, and that her

trial counsel rendered ineffective assistance. Finding no reversible error, we affirm.

       We review Siddiqui’s sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007). We must ensure that the district court committed no significant procedural error,

such as improperly calculating the Guidelines range. Id. at 51. If there is no significant

procedural error, we then consider the sentence’s substantive reasonableness under “the

totality of the circumstances, including the extent of any variance from the Guidelines

range.” Id. We presume that a sentence within a properly calculated Guidelines range is

reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). A defendant can

rebut this presumption only “by showing that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.” Id.

       Having carefully reviewed the record, we conclude that Siddiqui’s admitted conduct

was essential to the execution of the fraud conspiracy. Therefore, the district court did not

                                             2
err, let alone plainly so, by denying Siddiqui the two-level reduction she sought. See United

States v. Pratt, 239 F.3d 640, 646 (4th Cir. 2001). We further hold that Siddiqui has not

made the showing necessary to rebut the presumption of reasonableness accorded her

within-Guidelines sentence, and we discern no error in the district court’s calculation of

Siddiqui’s loss or restitution amount. Finally, on the record before us, we conclude that

Siddiqui should pursue her ineffective assistance claim, if at all, in a 28 U.S.C. § 2255

(2012) motion. See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Siddiqui, in writing, of the right to petition the

Supreme Court of the United States for further review. If Siddiqui requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Siddiqui.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              3